J-S24016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.L., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 980 EDA 2022

                 Appeal from the Decree Entered March 1, 2022
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  2022-00002

    IN RE: T.L., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 981 EDA 2022

                 Appeal from the Decree Entered March 1, 2022
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                  2022-00003


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 12, 2022

       R.M. (Mother) appeals from the decrees, entered in the Court of Common

Pleas of Wayne County, involuntarily terminating her parental rights to her




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24016-22



minor children, T.L. (born Nov. 2017), and B.L. (born Aug. 2016) (Children),1

pursuant to 23 Pa.C.S.A. § 2511(a)(2). After careful review, we affirm.

       Wayne County Children and Youth Services (Agency) first got involved

with this family on May 21, 2020, when the Agency developed an out-of-home

safety    plan    for   Children     after     Mother   was   found   to   be   using

methamphetamines and opiates.2 N.T. Termination Hearing, 2/23/22, at 5.

There was a lack of food in the home, and Children had missed several medical

appointments and needed extensive dental care including nerve repair,

fillings, and tooth extractions from bottle rot. Id. at 5-6.

       On July 8, 2020, the court adjudicated Children dependent, and Children

were placed in foster care with C.U. and L.U. (Foster Family). Id. at 7. From

August 23, 2021 to February 11, 2022, Children were placed in foster care

with their paternal aunt and uncle. Id. at 8.           Thereafter, Children returned

to the home of Foster Family, where they currently reside. Id.

       On January 26, 2022, Agency filed a petition to involuntarily terminate

Mother’s parental rights. On the same day, Agency also filed a petition to

change the dependency action goal from reunification to adoption. The court

held a hearing on February 23, 2022, and, on March 1, 2022, the trial court


____________________________________________


1This Court consolidated these cases, sua sponte, pursuant to Pa.R.A.P. 513.
See Order, 4/27/2022.

2 The natural father (Father) was also using drugs in the home prior to the
safety plan.


                                             -2-
J-S24016-22



terminated the parental rights of both Mother and Father3 to Children pursuant

to 23 Pa.C.S.A. §§ 2511(a)(2) and (b).

        Mother filed a timely notice of appeal and Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.          She presents the following

questions for our review:


     1. Whether the [t]rial [c]ourt erred as a matter of law in determining that
        [Agency] had met its burden of proof in this involuntary termination of
        parental rights matter?

     2. Whether the [t]rial [c]ourt erred as a matter of law in determining that
        termination of parental rights of [Mother] was in the best interests of
        [Children]?

Appellant’s Brief, at 5 (reordered for ease of disposition).

        Our standard of review for matters involving involuntary termination of

parental rights is as follows:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
        or abused its discretion. [A] decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. The trial
        court’s decision, however, should not be reversed merely because
        the record would support a different result.

In re D.L.B., 166 A.3d 322, 325 (Pa. Super. 2017) (quoting In re T.S.M., 71

A.3d 251, 267 (Pa. 2013)). The trial court is free to believe all, part, or none


____________________________________________


3   There is no indication that Father has filed an appeal.

                                           -3-
J-S24016-22


of the evidence presented and is free to make all credibility determinations

and resolve conflicts in the evidence. In re Diaz, 669 A.2d 372, 375 (Pa.

Super. 1995).

       Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2511, which requires a two-part analysis:

       Our case law has made clear that under [23 Pa.C.S.A. § 2511],
       the court must engage in a bifurcated process prior to terminating
       parental rights. Initially, the focus is on the conduct of the parent.
       The party seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in [s]ection 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to [s]ection 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). Clear

and convincing evidence is defined as evidence that is so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue. In re

Z.P., 994 A.2d 1108, 1116 (Pa. Super. 2010).

       In this case, the trial court terminated Mother’s parental rights pursuant

to section 2511(a)(2),4 which provides:



____________________________________________


4 The Agency sought termination under sections 2511(a)(2) and (8); however,
the trial court declined to terminate under subsection (8).

                                           -4-
J-S24016-22


     (a)    General rule. The rights of a parent in regard to a child may
            be terminated after a petition filed on any of the following
            grounds:

                                    ...

            (2) The repeated and continued incapacity, abuse,
            neglect[,] or refusal of the parent has caused the child to be
            without essential parental care, control[,] or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect[,] or
            refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2). The trial court also found that termination

was in the best interest of Children under section 2511(b), which

requires that the court “shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child.”

23 Pa.C.S.A. § 2511(b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to [section]
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect[,] or refusal;
     (2) such incapacity, abuse, neglect[,] or refusal has caused the
     child to be without essential parental care, control[,] or
     subsistence necessary for his physical or mental well-being; and
     (3) the causes of the incapacity, abuse, neglect[,] or refusal
     cannot or will not be remedied. . . . The grounds for termination
     due to parental incapacity that cannot be remedied are not limited
     to affirmative misconduct. To the contrary, those grounds may
     include acts of refusal as well as incapacity to perform parental
     duties.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (citations

removed).


                                     -5-
J-S24016-22


      Mother argues there is insufficient evidence to support the trial court's

conclusion that she exhibited incapacity, abuse, or neglect regarding Children.

Mother states that she is consistent in visiting Children, has a bond with

Children, and has maintained employment and treatment for her drug and

alcohol use.   Appellant’s Brief, at 13-15.   Specifically, Mother argues that

Agency only called one witness, the assigned caseworker, and that the trial

court focused primarily on Mother’s failed drug tests rather than the totality

of circumstances. Id. at 15-16. Mother is not entitled to relief.

      Instantly, the Agency satisfied all three elements pursuant to section §

2511(a)(2).    The Agency established that Mother repeatedly exhibited

incapacity, abuse, neglect, or refusal. Mother was drug-screened 51 times

since the time of dependency and tested positive for illegal substances 36

times. See N.T. Termination Hearing, 2/23/22, at 19; Trial Court Opinion,

4/28/22, at 2. The court found that Mother’s continued use of illegal drugs

over a nineteen-month period, despite the good faith efforts of Agency to

counsel Mother, demonstrates her inability to provide the appropriate parental

care necessary for the well-being of Children. Id. at 4-5. Although Mother

has been attending treatment, the caseworker testified that Mother’s

treatment counselor had not been informed of Mother’s several relapses. N.T.

Termination Hearing, 2/23/22, at 28. Therefore, we agree with the trial court

that Mother has repeatedly exhibited incapacity, abuse, neglect, or refusal.




                                     -6-
J-S24016-22


      Second, the Agency presented evidence that Mother’s drug use and

continuing incapacity, abuse, neglect, or refusal has caused Children to be

without proper parental care.    Children suffered from lack of medical care

while in the custody of Mother prior to the safety plan, which resulted in a

delay in Children’s vaccinations, as well as extensive dental problems. Id. at

4-6. Additionally, the assigned caseworker testified that Mother attended only

53 of her 76 visitation opportunities (approximately 70%) since the date of

dependency. Id. at 9-10. The caseworker testified, “[Mother] is engaging

and appropriate with [C]hildren. [At] the beginning of the case[,] [Mother]

was very consistent in attending visitation, however, starting in March of 2021

visitation did become a bit sporadic and she had missed all of her visits in the

month of May of 2021.” Id. at 10. Despite the fact that Mother was more

consistent with visitation after June 2021, the trial court found that Mother’s

inconsistent visits and continued drug use precluded her from adequately

caring for Children.

      Third, the Agency established that Mother’s incapacity, abuse, neglect,

or refusal cannot be remedied at this time.     Mother’s compliance with the

permanency plan and overall progress was minimal at best.           Id. at 17.

Additionally, Mother was discharged from a parenting program, provided by

Agency, because she missed several appointments and did not communicate

with the program. Id. at 21. Despite the bond between Mother and Children,

the trial court found that, based on her minimal progress and relapses, Mother


                                     -7-
J-S24016-22


is unlikely to remedy her inability to properly care for Children. We agree with

the trial court that Agency presented clear and convincing evidence that the

parental rights of Mother should be terminated pursuant to 23 Pa.C.S.A. §

2511(a)(2). See Trial Court Opinion, 4/28/22, at 1-2.

      Further, the trial court correctly found that Agency met its burden of

proof because the evidence provided was clear and convincing. The trial court

did not abuse is discretion by finding the caseworker’s testimony credible, and

Mother’s counsel had the opportunity to cross-examine the caseworker. “[W]e

must defer to the trial judges who see and hear the parties and can determine

the credibility to be placed on each witness[.]” In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010).     Additionally, the caseworker’s testimony was scarcely

refuted by Mother’s own testimony. The only time Mother contradicted the

caseworker’s testimony was when she denied using methamphetamines on

two occasions in February 2022, despite testing positive. N.T. Termination

Hearing, supra at 46. When asked at the hearing why the judge should not

terminate Mother’s rights, Mother testified, “I don’t have a reason as far as

why he shouldn’t. [I] would like to prove myself. [] I’ve come along [sic]

way [and] I understand that I’ve had slip-ups, absolutely. I’m not saying that

I haven’t, so I’m just hoping that it doesn't go that way.” Id. at 47. Therefore,

the trial court did not abuse its discretion in determining that the Agency

provided clear and convincing evidence of Mother’s incapacity to provide




                                      -8-
J-S24016-22


parental care because a trier of fact could conclude, without hesitance, the

precise facts in issue of this case. In re Z.P., supra.

      Instantly, the trial court considered the totality of the evidence, in

addition to the positive drug screenings. The trial court evaluated the bond

between Mother and Children, the likelihood of Mother to stay sober, Mother’s

dedication to visitations and parenting programs, and Children’s well-being.

Children have been in Foster Family’s home for a significant period of time

and cannot wait any longer for Mother to summon the ability to parent. See

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (parental rights are not

preserved by waiting for more suitable or convenient time to perform one’s

parental responsibilities while others provide child with his or her physical and

emotional needs).    We conclude the court properly found Agency met its

burden of establishing termination under section 2511(a)(2) by clear and

convincing evidence.

      Next, we consider if termination was proper under section 2511(b).

Section 2511(b) provides, in relevant part:


      The court in terminating the rights of a parent shall give primary
      consideration to the developmental, physical and emotional needs
      and welfare of the child. The rights of a parent shall not be
      terminated solely on the basis of environmental factors such as
      inadequate housing, furnishings, income, clothing and medical
      care if found to be beyond the control of the parent.

23 Pa.C.S.A. § 2511(b).




                                      -9-
J-S24016-22


      As this Court has noted, section 2511(b) does not explicitly require a

bonding analysis. In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008);

see 23 Pa.C.S.A. § 2511(b). Case law, however, provides that the emotional

bond, if any, between parent and child is a factor to be considered as part of

our analysis. Id. at 533. While a bond between parent and child is a major

aspect of the section 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child. Id.

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotations omitted).

      Instantly, the trial court determined that termination would best serve

Children’s needs and welfare despite there being a bond between Mother and

Children. The trial court reasoned that, “[t]he testimony presented a bond

between [Children] and Mother, however, Mother’s drug use and inability to

provide for a basic sober living environment for herself demonstrates her

inability to [provide] for [Children’s] [p]hysical and emotional needs [and]

cannot be met by a merely passive interest in the development of the

child[ren].” Trial Court Opinion, 4/28/22, at 5. We agree.




                                     - 10 -
J-S24016-22


      After a thorough review of the record, we conclude that the trial court

did not abuse its discretion by involuntarily terminating Mother’s parental

rights to Children. Our review of the record supports the trial court's

conclusion that the totality of circumstances, including Mother’s continued

drug use, incapacity to parent, and the wellbeing of Children support

terminating Mother’s parental rights despite the existence of a bond. In re

N.A.M., supra. We find no abuse of discretion. D.L.B., supra.

     Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                                   - 11 -